FIRST DIVISION
                                              APRIL 23, 2007




No. 1-06-1721



THE KIDNEY CANCER ASSOCIATION,           )    Appeal from the
an Illinois Not-For-Profit               )    Circuit Court of
Corporation,                             )    Cook County.
                                         )
          Plaintiff-Appellant,           )
                                         )
     v.                                  )    No. 05 L 011613
                                         )
NORTH SHORE COMMUNITY BANK               )
AND TRUST COMPANY, an Illinois           )
Corporation,                             )    The Honorable
                                         )    Dennis J. Burke,
          Defendant-Appellee.            )    Judge Presiding.


     JUSTICE GARCIA delivered the opinion of the court.

     This is a permissive interlocutory appeal brought pursuant

to Supreme Court Rule 308 (155 Ill. 2d R. 308).   The two

certified questions before us are:

          (1)   Whether a series of conversions of

                negotiable instruments over time can

                constitute a continuing violation within

                the meaning of the Illinois Supreme

                Court's decision in Belleville Toyota,

                Inc. v. Toyota Motor Sales, U.S.A.,

                Inc., 199 Ill. 2d 325, 770 N.E.2d 177
No. 1-06-1721


                  (2002), for the purpose of determining

                  when the statute of limitations runs;

                  see also Rodrigue v. Olin Employees

                  Credit Union, 406 F.3d 434 (7th Cir.

                  2005); and

            (2)   Whether the "discovery rule" applies to

                  a series of conversions of negotiable

                  instruments over time for the purpose of

                  determining when the statute of

                  limitations runs.

For the reasons that follow, we answer both questions in the

negative.

                               BACKGROUND

     In October 2005, the plaintiff, Kidney Cancer Association,

sued the defendant, North Shore Community Bank & Trust Company,

for negligence and conversion.     The verified complaint alleged

that in July 1997, the Bank permitted Carl F. Dixon, the

executive director of the Kidney Cancer Association, to open a

savings account in the Association's name.     The plaintiff

asserted that Dixon lacked authority to open such an account.

Between July 1997 and December 2002, Dixon deposited more than

$330,000 worth of donation checks made payable to the Association

into that account.    During that time, Dixon withdrew, for cash,

                                      2
No. 1-06-1721


all of the deposited donations less 54 cents.   Dixon purportedly

made the withdraws in his name, not in the name of the

Association, using nonnegotiable savings account withdrawal

slips.

     The plaintiff asserted that the Bank acted in a commercially

unreasonable manner in permitting Dixon to open the account and

withdraw the funds because the Bank: (1) failed to ensure the

Association had authorized Dixon to open the account; (2) failed

to verify the accuracy of the documents Dixon supplied to the

Bank when he opened the account; (3) sent the account statements

to Dixon's personal post office box rather than to the

Association; and (4) permitted Dixon to withdraw the deposited

funds for cash.   Because the Bank did not verify Dixon's

authority to open the account and because Dixon lacked that

authority, the Bank's control and possession of the checks made

payable to the Association and deposited in that account were

unauthorized and wrongful.   Specifically, the plaintiff alleged,

"The Bank wrongfully and in an unauthorized manner controlled and

possessed the Association's funds because it allowed donation

checks made payable to the Association to be deposited into the

Savings Account without its consent."

     The Bank moved to dismiss the complaint pursuant to section

2-615 of the Code of Civil Procedure (Code) (735 ILCS 5/2-615

                                 3
No. 1-06-1721


(West 2004)).    In March 2006, the trial court granted the Bank's

motion.    The court dismissed the negligence count without

prejudice, finding that the defendant failed to state a cause of

action under the Moorman doctrine (Moorman Manufacturing Co. v.

National Tank Co., 91 Ill. 2d 69, 435 N.E.2d 443 (1982)).     As to

the conversion count, the court dismissed it with prejudice,

finding that the action was time-barred in that it was filed

after the three-year statute of limitations for conversion had

run.   The court cited Belleville Toyota and Rodrigue to support

its finding that the conversion was not a single, continuing

violation but that each withdrawal supported a separate cause of

action.

       The plaintiff filed a motion, asking the trial court to

certify its holding for immediate appeal under Supreme Court Rule

308 (155 Ill. 2d R. 308).    In June 2006, the court entered an

order certifying the questions set out above.    In July 2006, this

court granted this interlocutory appeal.

                              ANALYSIS

       "An instrument is *** converted if it is taken by transfer,

other than a negotiation, from a person not entitled to enforce

the instrument or a bank makes or obtains payment with respect to

the instrument for a person not entitled to enforce the

instrument or receive payment."    810 ILCS 5/3-420(a) (West 2004).

                                  4
No. 1-06-1721


Section 3-118 of the Illinois Uniform Commercial Code (UCC)

provides that an action for conversion must be commenced within

three years after the cause of action accrues.   810 ILCS 5/3-

118(g) (West 2004).   Although the plaintiff contends that the

three-year statute of limitations does not apply to its "common-

law conversion claim," the plaintiff did not raise that argument

in its Rule 308 motion and it was not certified by the trial

court.   That issue, therefore, is not properly before this court.

See Chicago Hospital Risk Pooling Program v. Illinois State

Medical Inter-Insurance Exchange, 325 Ill. App. 3d 970, 977, 758
N.E.2d 353 (2001) ("The scope of our review pursuant to Supreme

Court Rule 308 (155 Ill. 2d R. 308) is strictly limited to the

questions certified by the trial court").   Nevertheless, we are

aware of only one case that holds that the statute of limitations

period for conversion of a negotiable instrument is other than

three years as set forth in section 3-118 of the UCC.   That case

is Field v. First National Bank of Harrisburg, 249 Ill. App. 3d
822, 619 N.E.2d 1296 (1993), upon which the plaintiff relies for

its continuing violation theory and which we decline to follow as

explained below.

                      I. Continuing Violation

     "Generally, a limitations period begins to run when facts

exist that authorize one party to maintain an action against

                                 5
No. 1-06-1721


another.   [Citations.] However, under the 'continuing tort' or

'continuing violation' rule, 'where a tort involves a continuing

or repeated injury, the limitations period does not begin to run

until the date of the last injury or the date the tortious acts

cease.' [Citations.]" Feltmeier v. Feltmeier, 207 Ill. 2d 263,

278, 798 N.E.2d 75 (2003).

     The plaintiff cites Field and Haddad's of Illinois v. Credit

Union 1 Credit Union, 286 Ill. App. 3d 1069, 678 N.E.2d 322

(1997), to support its claim that the series of conversions,

carried out from July 1997 through November 2002, were part of a

continuing scheme or plan.

     In Field, the plaintiff sought to recover funds that were

improperly obtained by his sister from January 1980 through March

1984.    The plaintiff alleged that his sister deposited their

father's pension checks, which were endorsed by their father but

restricted by the words "For Deposit Only," into her personal

account, and that she drew on that account for her personal

needs.   Field, 249 Ill. App. 3d at 823-24.   The trial court

granted the defendant bank's motion for summary judgment on the

conversion count, finding that it was barred by the applicable

statute of limitations.

     On appeal, the plaintiff argued that, for the purposes of

the statute of limitations, the alleged course of conduct was one

                                  6
No. 1-06-1721


continuing transaction, not numerous separate transactions.

Field, 249 Ill. App. 3d at 824-25.    The plaintiff argued that

because the deposits were made on a monthly basis, in the same

manner, to the same accounts over a four-year period, this

evidenced an ongoing "scheme, plan, conspiracy or the like."

Field, 249 Ill. App. 3d at 825.    The Field court agreed with the

plaintiff, explaining that although it was "unable to find any

cases in which a series of checks cashed is said to constitute a

single transaction for purposes of the running of the statute of

limitations," because the plaintiff alleged a tort that involved

a "continued repeated injury," the limitations period did not

begin to run until the date of the last injury or when the

tortious act ceased.    Field, 249 Ill. App. 3d at 825.   The court

based its determination on the following facts: (1) the checks

were cashed by plaintiff's sister over a continuous four-year

period; (2) each check was made payable to their father; and (3)

all of the checks were restrictively endorsed with "For Deposit

Only."    The checks, however, were deposited in an account that

did not bear the payee's name and he received no information

about the accounts from the defendant bank.1    Field, 249 Ill.
1
         The Field court's reliance on an ongoing "scheme, plan,

conspiracy or the like" for finding a continuing violation may

                                  7
No. 1-06-1721


App. 3d at 826.    The Field court further treated the conversion

complaint as a common-law conversion with the applicable five-

year statute of limitations.2    Field, 249 Ill. App. 3d at 826.

     In Haddad's of Illinois, the plaintiff alleged that from

1988 until 1990, one of its employees, Raychouni, forged

endorsements on checks payable to the plaintiff and deposited

them into an account at the defendant bank.    The plaintiff sued

the defendant bank for conversion of the checks it paid over the



have resonance with regard to the plaintiff's sister in Field or

Dixon here.    We find none with regard to the Bank here; nor have

we found a supporting allegation in the complaint against the

Bank.
     2
         Consequently, the Field court did not consider the purpose

and policy of the Uniform Commercial Code regarding negotiable

instruments.    See Rodrigue, 406 F.3d at 447 (same reasons to

reject application of discovery rule to claims of check

conversion also serve to reject application of continuing

violation rule); Copier Word Processing Supply, Inc. v. Wesbanco

Bank, Inc., 640 S.E.2d 102, 111-12 (W. Va. 2006) (purpose and

policy of UCC serve as a basis to reject the application of the

continuing violation rule as well as the application of the

discovery rule in conversion of negotiable instruments.

                                  8
No. 1-06-1721


endorsement forged by Raychouni.       The trial court granted the

defendant's motion for summary judgment, holding that the

plaintiff's action was barred by the statute of limitations.

Haddad's of Illinois, 286 Ill. App. 3d at 1070.

     On appeal, the plaintiff argued that the cashing of the

checks was part of an ongoing plan constituting a single

transaction for purposes of the commencement of the statute of

limitations.     The Haddad's of Illinois court first addressed

whether the statute of limitations period was five or three

years.    The appellate court concluded: "The proper statute of

limitations for actions for conversion of negotiable instruments

is three years as specifically set forth in the [Uniform

Commercial Code.]"    Haddad's of Illinois, 286 Ill. App. 3d at

1072.    Regarding the applicability of the continuing tort

doctrine, the Haddad's of Illinois court stated, citing Field,

that "[w]hen a series of checks is cashed as part of an ongoing

scheme or plan, the plan constitutes a single transaction for

purposes of the commencement of the statute of limitations."

Haddad's of Illinois, 286 Ill. App. 3d at 1072.       The court

explained that "if plaintiff alleged facts sufficient to show a

plan for Raychouni's conversion of checks ***, the date on which

the last check was deposited would govern as the date for all the

checks for purposes of the statute of limitations."       Haddad's of

                                   9
No. 1-06-1721


Illinois, 286 Ill. App. 3d at 1072.    However, because the

plaintiff did not file its complaint until more than three years

after the last check was deposited, the court did not decide

whether the plaintiff made such a showing.     Haddad's of Illinois,
286 Ill. App. 3d at 1073.

     In this case, the trial court acknowledged Field and

Haddad's of Illinois, but it relied on the supreme court's

holding in Belleville Toyota when it found that the series of

conversions were not a continuing violation.    In Belleville

Toyota, the plaintiff alleged that the defendants violated the

Motor Vehicle Franchise Act (Act) (815 ILCS 710/1 et seq. (West

2004)) and breached a number of dealership agreements between the

parties.   In 1980, the parties entered into their first six-year

dealership agreement.   Under the agreement, the plaintiff would

submit orders to the defendants for Toyota vehicles.    In the

event of shortages, the agreement provided that the defendant

would allocate vehicles to the plaintiff based on the plaintiff's

sales performance.   When that agreement expired, the parties

entered into one-year agreements in 1986 and 1987; in 1988, they

entered into a six-year agreement.    Under the 1986, 1987, and

1988 agreements, the defendants were required to use their "best

efforts" to provide the plaintiff with vehicles.    In the event of

shortage, the defendants agreed to allocate vehicles among their

                                10
No. 1-06-1721


dealerships in a "fair and equitable manner."    Belleville Toyota,
199 Ill. 2d at 330.

     In 1989, the plaintiff sued the defendants alleging, inter

alia, that the defendants failed to allocate Toyota vehicles in

the quantities contractually required, that these allocations

violated provisions of the Act, and that the defendants

fraudulently concealed their conduct.    Belleville Toyota, 199
Ill. 2d at 330.

     On appeal, the defendants argued that the plaintiff's claim

was time-barred under the Act and that the trial court

erroneously employed the continuing violation rule to postpone

the running of the statute of limitations.    Belleville Toyota,
199 Ill. 2d at 345.   The supreme court considered its decision in

Cunningham v. Huffman, 154 Ill. 2d 398, 609 N.E.2d 321 (1993),

where it held that a medical malpractice case was not barred by

the statue of repose where the plaintiff demonstrated a

continuous and unbroken course of negligent treatment, which

constituted one continuing wrong.    Belleville Toyota, 199 Ill. 2d

at 346, citing Cunningham, 154 Ill. 2d at 406.    The statute of

repose required a plaintiff to file his cause of action no more

than four years after "the act or omission or occurrence alleged

in such action to have been the cause of such injury or death."

735 ILCS 5/13-212(a) (West 2004).    The court held that if the

                                11
No. 1-06-1721


term "occurrence" was limited to a single event, unjust results

would follow:

          "'[I]f the word occurrence were interpreted to

          mean a single isolated event, patients who discovered

          that they were gravely injured due to negligent or

          unnecessary exposure to X-ray radiation or

          administration of medication over a span of years might

          be able to recover little, if any, in the way of

          damages.   This would be so because a single dosage of

          radiation or medicine might be harmless, whereas

          treatment over time might be either disabling or even

          fatal.'" Belleville Toyota, 199 Ill. 2d at 346, quoting

          Cunningham, 154 Ill. 2d at 405.

     The Belleville Toyota court, however, held that the

defendants' continuing violations of the Act were not comparable

to the cumulative medical negligence in Cunningham.    The court

pointed out that in Cunningham, it "did not adopt a continuing

violation rule of general applicability in all tort cases," but

based its decision on the interpretation of the statute of

repose.   Belleville Toyota, 199 Ill. 2d at 347.

     In its complaint, Belleville Toyota challenged the

individual vehicle allocations under the dealership agreements.

The supreme court held that each allocation was the result of

                                12
No. 1-06-1721


discrete decisions by the defendants.    Although the allocations

were repeated, the court held that it "cannot conclude that

defendants' conduct somehow constituted one, continuing,

unbroken, decade-long violation of the Act."    Belleville Toyota,
199 Ill. 2d at 348-49.    Because each allocation constituted a

separate violation of the Act, each violation supported a

separate cause of action.    Therefore, the only violations

properly before the court were those that occurred within the

four-year period before the plaintiff filed its complaint.

     The supreme court again considered the continuing violation

rule in Feltmeier.    The Feltmeiers were married in 1986 and

divorced in 1997.    In 1999, the former wife sued her former

spouse for intentional infliction of emotional distress, alleging

that he engaged in a pattern of domestic abuse from the time they

were married until 1999.    Feltmeier, 207 Ill. 2d at 265.    The

defendant moved to dismiss the complaint, arguing that it was

barred by the two-year statute of limitations for personal

injuries.

     The court explained that a continuing violation "does not

involve tolling the statute of limitations because of delayed or

continuing injuries, but instead involves viewing the defendant's

conduct as a continuous whole for prescriptive purposes."

(Emphasis added.)    Feltmeier, 207 Ill. 2d at 279.   "A continuing

                                 13
No. 1-06-1721


violation or tort is occasioned by continuing unlawful acts and

conduct, not by continual ill effects from an initial violation.

[Citations.]    Thus, where there is a single overt act from which

subsequent damages may flow, the statute begins to run on the

date the defendant invaded the plaintiff's interest and inflicted

injury, and this is so despite the continuing nature of the

injury."   Feltmeier, 207 Ill. 2d at 278-79.

     Although the plaintiff alleged conduct -- assault, battery,

defamation -- that could have given rise to separate and distinct

causes of action, the plaintiff alleged, and the defendant's

conduct as a whole, stated a cause of action for intentional

infliction of emotional distress.     Feltmeier, 207 Ill. 2d at 281.

It was the "'pattern, course and accumulation'" of the

defendant's acts that made the conduct sufficiently extreme to be

actionable and to hold otherwise would have been logically

inconsistent, as it is often the cumulative nature of the acts

that give rise to a cause of action for intentional infliction of

emotional distress.    Feltmeier, 207 Ill. 2d at 282, quoting

Pavlik v. Karnhaber, 320 Ill. App. 3d 731, 746 (2001).     The court

held that the date of the last act was the proper date to begin

the running of the statute of limitations because it was

otherwise impossible to pinpoint the specific moment when enough

conduct had occurred to be actionable.     Feltmeier, 207 Ill. 2d at

                                 14
No. 1-06-1721


284.

       The only post-Belleville Toyota case that specifically

addressed the continuing violation rule as it applied to a series

of conversions was the Seventh Circuit's decision in Rodrigue

(applying Illinois law).    In that case, the plaintiff's employee,

Carol Wiltshire, stole 269 reimbursement checks written to the

plaintiff from her patients' insurers over a six-year period.

Wiltshire fraudulently endorsed the checks over to herself and

presented them at the defendant credit union, where they were

accepted.    After the plaintiff discovered the embezzlement, she

filed a lawsuit, in federal court, against the credit union.

Rodrigue, 406 F.3d at 435.

       The defendant argued "that the conversion of the checks did

not amount to a single or continuous injury under Illinois law

and that the statute of limitations for conversion began to run

with the negotiation of each check[.]"    Rodrigue, 406 F.3d at

436.    The Seventh Circuit, noting that the Illinois Supreme Court

had not yet considered whether the continuing violation rule

should apply to a cause of action for the "serial conversion of

multiple negotiable instruments," predicted that the court would

find no continuing violation.    Rodrigue, 406 F.3d at 441.

       The court considered both Field and Haddad's of Illinois,

but applied the analysis in Belleville Toyota, reiterating that

                                 15
No. 1-06-1721


"the continuing violation rule does not apply to a series of

discrete acts, each of which is independently actionable, even if

those acts form an overall pattern of wrongdoing."     Rodrigue, 406
F.3d at 443.    The court explained that like the transactions in

Belleville Toyota, each conversion was a separate cause of

action, not at all dependent on any other conversion.

Specifically, the court held:

          "Unlike a cause of action for medical

          malpractice based on a course of negligent

          treatment with cumulative effects, or a cause

          of action for the intentional infliction of

          emotional distress arising from a course of

          tortious acts considered as a whole, [the

          plaintiff's] claim for conversion does not

          depend on the cumulative nature of either

          Wiltshire's or [the defendant's] acts.

          Rather, a cause of action for conversion

          arose each time Wiltshire cashed or deposited

          one of the checks she had embezzled. ***

          Whether Wiltshire had negotiated one check or

          1000, [the plaintiff] had a valid cause of

          action for conversion; nothing about the

          repeated or ongoing nature of Wiltshire's

                                 16
No. 1-06-1721


          conduct affected the nature or validity of

          [the plaintiff's] suit, beyond increasing her

          damages.   Moreover, in contrast to a claim

          that arises from a cumulation of wrongful

          acts, a claim for conversion does not pose

          undue difficulty for the victim in

          identifying the nature, origin, and extent of

          her injury."   Rodrigue, 406 F.3d at 443.

The Seventh Circuit further held that there were no potentially

unjust results in applying the statute of limitations because the

plaintiff's belated discovery of her injury had little or nothing

to do with the nature of her claim.     Rodrigue, 406 F.3d at 444.

     We find Rodrigue persuasive.     As our supreme court made

clear in Belleville and Feltmeier, the validity of the continuing

violation rule is dependent upon the cause of action alleged.

While the complaint here alleged a serial conversion of

negotiable instruments by Dixon, it cannot be denied that a

single unauthorized deposit of a donor's check in the account

opened by Dixon in 1997 gave the Association the right to file a

conversion action.   The Association's claim that Dixon repeated

this conduct through 2002 based on identical conversions

following his initial deposit in 1997, serves no more than to

"toll" the statute of limitations under the guise of a continuing

                                17
No. 1-06-1721


violation.    Where, as here, each discrete act by Dixon of

wrongfully depositing a donor's check into the account provided a

basis for a cause of action, we need not look to "the defendant's

conduct as a continuous whole for prescriptive purposes."

Feltmeier, 207 Ill. 2d at 279.    That the conversions spanned a

period of five years is irrelevant as "nothing about the repeated

or ongoing nature of [Dixon's] conduct affected the nature or

validity of [the plaintiff's] suit."    See Rodrigue, 406 F.3d at

443; see also Belleville Toyota, 199 Ill. 2d at 348-49.

     Although Belleville Toyota did not explicitly overrule or

discuss the facts in Field or Haddad's of Illinois, the supreme

court's opinion sufficiently clarified when the continuing

violation rule is applicable -- where the pattern, course, and

accumulation of the defendant's acts are relevant to the cause of

action.3    Belleville Toyota, 199 Ill. 2d at 348-49.   No mention



     3
         We note that while the appellate court's decision in

Belleville (Belleville Toyota, Inc. v. Toyota Motor Sales,

U.S.A., Inc. 316 Ill. App. 3d 227, 244, 738 N.E.2d 938 (2000))

cited the Field decision, the supreme court did not in reversing

the appellate court.    In this regard, we place little

significance on the supreme court's seemingly approving cite to

Field in Feltmeier (Feltmeier v. Feltmeier, 207 Ill. 2d 263, 278,

                                 18
No. 1-06-1721


was made of an ongoing "scheme, plan, conspiracy or the like" in

Belleville Toyota as relied upon by the Field court.     See Field,
249 Ill. App. 3d at 826.    In this case, where the Bank negotiated

numerous checks over a five-year period, the pattern, course, and

accumulation of the acts are not relevant to the Association's

cause of action.    We, therefore, answer the first question in the

negative.

                       II. Discovery Rule

     The second certified question asks whether the discovery

rule applies to a series of conversions of negotiable instruments

for the purpose of determining when the statute of limitations

runs.   We need only look to the Fourth District court's opinion

in Haddad's of Illinois for the answer.     "The damage to the

plaintiff occurs [when the instrument is negotiated] and the

applicable statute of limitations then allows three years from

that date to discover the conversion in the ordinary course of

bookkeeping.    Absent fraudulent concealment on the part of the

defendant, this should allow ample time for a plaintiff to

discover any injury.    Therefore, we find the discovery rule does

not apply to causes of action for conversion of negotiable

instruments."    Haddad's of Illinois, 286 Ill. App. 3d at 1075.



798 N.E.2d 75 (2003)).

                                 19
No. 1-06-1721


     Although Illinois courts have applied the discovery rule to

a number of different tort causes of action, it is only

applicable in conversion-of-negotiable-instrument cases, as made

clear by Haddad's of Illinois, when there are allegations of

fraudulent concealment.    Haddad's of Illinois, 286 Ill. App. 3d

at 1073.   Citing numerous authorities from outside of Illinois,

that court explained that under the Uniform Commercial Code,

liability on negotiable instruments cannot be open-ended.

Haddad's of Illinois, 286 Ill. App. 3d at 1073-74.    In addition,

the victim of the conversion is in the best position to easily

and quickly detect the loss and take appropriate action.      Thus,

while it may be harsh not to apply the discovery rule in certain

cases, the rule is inapplicable absent fraudulent conduct.

Haddad's of Illinois, 286 Ill. App. 3d at 1075.

     In this case, the plaintiff contends that it was not in the

best position to detect the fraud because it had no knowledge of

the account opened in its name and it did not receive any

statements showing account activity.   We do not, however, find

the plaintiff's argument compelling.   The fraud was in the

diversion of the donation checks, not in the opening of the

account in the Association's name by Dixon, or in the absence of

the Association's address for purposes of receiving statements of

the account.    The fraud involved Dixon stealing $330,000 worth of

                                 20
No. 1-06-1721


donation checks from the Association over a five-year period.

The Association, more than the Bank, was in a better position to

establish internal controls for its donations.   Because the

plaintiff alleges no fraudulent conduct against the Bank, we hold

that the discovery rule is inapplicable and answer the second

question in the negative.

     Certified questions answered; order affirmed.

     CAHILL and R. GORDON, JJ., concur.




                               21